
	

113 HR 2714 IH: American Conservation Empowerment Act of 2013
U.S. House of Representatives
2013-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2714
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2013
			Mr. Meadows
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  taxpayers to assign to another taxpayer the amount of the unused charitable
		  deduction for qualified conservation contributions.
	
	
		1.Short titleThis Act may be cited as the
			 American Conservation Empowerment Act
			 of 2013.
		2.Authority to assign
			 unused charitable deduction for qualified conservation contributions
			(a)In
			 generalSubsection (d) of
			 section 170 of the Internal Revenue Code of 1986 (relating to carryover of
			 excess contributions) is amended by adding at the end the following new
			 paragraph:
				
					(3)Excess qualified
				contribution contributions
						(A)In
				generalAny amount of the
				excess qualified conservation contributions for any taxable year may be
				assigned by the taxpayer to any other person. 90 percent of the amount so
				assigned shall be treated as contributions made by such other person and not by
				the taxpayer, and the remainder of the amount so assigned shall not be treated
				as charitable contributions.
						(B)Excess
				conservation contributionsFor purposes of this paragraph, the
				term excess conservation contributions means, with respect to any
				taxable year, the lesser of—
							(i)the amount which
				would, by reason of this subsection or any other provision of this section, be
				treated as a charitable contribution paid in a succeeding taxable year,
				over
							(ii)the qualified
				conservation contributions paid (or treated as paid) during the taxable
				year.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
